Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on November 29, 2021, with respect to the claim rejections under 35 U.S.C. 112 (b); the claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by McBee; the claim rejections under 35 U.S.C. as being unpatentable over McBee in view of Gardner (US 3,432,562) and the nonstatutory double patenting rejections as being unpatentable over claims 1, 3, 8, 12, 13, 15 and 16 of copending Application No. 17/227,601  have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
McBee teaches in Table VI (Examples 23-A and 14) a method for producing CHF2CH2F (1,1,2-trifluoroethane, HFC-143) by fluorinating CHCl2CH2Cl (1,1-2-tri- chloroethane, HCC-140). However, although McBee discloses that HFC-143 or HCFC-142 may be obtained from HCC-140 (Table 6 of McBee); the reference neither discloses nor suggests a reaction wherein HFC-143 can be obtained via HCFC-142 through fluorination, as required in independent claim 1.
None of the claims of U.S. Application No. 17/277,601 recite bringing HCFC-142 into contact with HF to obtain HFC-143.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622